Per curiam.
Joseph E. Weatherford, Jr., was indicted by the grand jury for the offense of forgery of a document purporting to be an order of a superior court. He pleaded guilty and was sentenced under the provisions of the first offender statute, Ga. L. 1968, p. 324. Weatherford filed a petition for voluntary discipline in the form of the surrender of his license to practice law.
The special master recommended that the petition be granted.
We agree. Voluntary surrender of a license is the equivalent to disbarment. Joseph E. Weatherford, Jr.’s application for the voluntary surrender of his license to practice law is granted.

All the Justices concur.